Paul Batt plaint, agt James Barnes Defendt in an action of the case upon reveiw of an action prosecuted agt the sd Batt this last County Court held at Boston the 27. day of the fift month Last, whereby the sd James Barnes obtained a judgemt agt the sd Batt, & thereby the sd Batt so Sued is greatly damnified in the Summe of two hundred pounds mony with other due damages according to attachmt dat. 11th of august 1675. . . . The Jury . . . founde for the plaint, two hundred pounds in mony & costs of Court being two pounds Seventeen Shillings six pence.
Execucion issued xbr 20. 1675.